Citation Nr: 9924657	
Decision Date: 08/30/99    Archive Date: 09/08/99

DOCKET NO.   96-04 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service-connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

R. Cain, Associate Counsel



INTRODUCTION

The appellant had active service from July 1975 to March 
1976.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 1995 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The rating decision found that the 
appellant failed to submit a well-grounded claim for service 
connection for PTSD.

By means of a Board decision dated December 1996, the Board 
remanded the issue of entitlement to service-connection for 
PTSD for further development.  The requested development has 
been completed.

The appellant, who is incarcerated, requested a telephonic 
hearing in October 1988.  In a conference report in January 
1999, the RO informed him that there was no provision for 
such hearing, and that it was up to him to make arrangements 
to present himself in accordance with instructions contained 
in a letter of notification.  He was asked to inform the RO 
within 30 days as to whether he was willing and able to 
report for a hearing.  He did not respond within that time 
frame, and the case was certified and forwarded to the Board. 


FINDING OF FACT

There is no medical evidence that the appellant has PTSD.


CONCLUSION OF LAW

A claim for service-connection for PTSD is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  There is no further duty 
to assist the veteran if a well-grounded claim is not 
submitted.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992); 
Murphy v.  Derwinski, 1 Vet. App. 78 (1990).  The evidentiary 
assertions by the veteran are to be accepted as true for the 
purposes of determining whether a claim is well grounded, 
except where the evidentiary assertion is inherently 
incredible or is beyond the competence of the person making 
the assertion.  See King v. Brown, 5 Vet. App. 19 (1993).  
The veteran as a layperson is not competent to provide such 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  The Court has also stated that among other 
requirements there must be medical evidence showing a 
disability and a nexus between the alleged disability and in-
service pathology for that particular claim is required to 
form a well-grounded claim for service connection.  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); see also Edenfield v. 
Brown, 8 Vet. App. 384, 388 (1995).

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  In addition, service-
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 1991); 
38 C.F.R. § 3.303(d) (1998).

Service connection for PTSD may be granted where there is a 
diagnosis of the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  64 Fed. Reg. 32,807 (June 18, 1999) to be codified 
at 38 C.F.R. § 3.304(f)).

Service medical records are negative for PTSD.  A July 1990 
VA medical record indicates that the appellant had diagnoses 
of major depressive episode and personality disorder.  
Psychosocial stressors were severe /serious legal charges.  A 
July 1990 VA discharge summary indicates diagnoses of 
adjustment disorder and mixed personality disorder with 
historic and borderline traits.  An October 1994 Florida 
Department of Corrections examination report that indicates 
the appellant's psychiatric disposition was normal.  

There is no medical evidence of record that suggests the 
appellant currently suffers from PTSD.  Therefore, the Board 
concludes that the appellant's claim for service-connection 
for PTSD is not well grounded and must be denied.

The appellant contends through various written correspondence 
that he has PTSD due to his service.  This evidence alone 
cannot meet the burden imposed by 38 U.S.C.A. § 5107(a) with 
respect to the existence of a disability and a relationship 
between that disability and his service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  His lay assertions will 
not support a finding on medical questions requiring special 
expertise or knowledge, such as questions of diagnosis or 
causation of a disease.  Id. at 494-95.

VA is obligated under 38 U.S.C.A. § 5103(a) to advise a 
claimant of the kind of evidence needed to well ground a 
claim for service connection.  Robinette, 8 Vet. App. 69 
(1995).  However, there is nothing in the record which 
suggests the existence of any additional evidence that might 
render plausible this claim that is not currently well 
grounded.  The Board is satisfied that the obligation imposed 
by section 5103(a) has been satisfied.  See Franzen v. Brown, 
9 Vet. App. 235 (1996) (VA's obligation under sec. 5103(a) to 
assist claimant in filing his claim pertains to relevant 
evidence which may exist or could be obtained).  See also 
Wood v. Derwinski, 1 Vet. App. 190 (1991) (VA "duty" is 
just what it states, a duty to assist, not a duty to prove a 
claim)



	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service-connection for posttraumatic stress 
disorder is denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeal

 

